Rost, J.
The judgment in this case appears to us to bo authorized by the evidence.
The putting up of a sugar mill and engine, is one entire job, of which planters and mechanics know the details. The defendant evidently knew them, and did not ask in his answer, that the plaintiffs be compelled to file a detailed bill of the work; this is unusual and unnecessary, and under the pleadings, the Court did not err in refusing subsequently to compel the plaintiffs to file such a bill.
We are of opinion that the Court exercised a sound discretion in refusing a now trial.
Judgment affirmed with costs.